DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/23/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 14-17, 20-22, 24-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker US2275935.
Regarding claim 1, Baker teaches a borehole isolation device A for a borehole (casing C is part of a borehole), the borehole isolation device comprising:

an expandable ring 47 (wherein 47 is annular in cross section is thus considered a ring, and expands radially outwards as shown in Figure 2a) configured such that an outermost portion 47 is expandable from a first outer diameter (as shown in Figure 1a) that is approximately equal to or smaller than the outer diameter of the body (wherein the outer diameter of 47 is shown approximately the same diameter as at least surface 49) to a second outer diameter (as shown in Figure 2a) that is greater than the outer diameter of the body due to a pressure differential across the expandable ring to create at least a partial seal between the borehole isolation device and an inner surface of the borehole or a casing C in the borehole (Page 2, right column: 56-61 describes pressurization below the packer cup skirt 47 against the wall of the casing, thus providing the at least partial seal).
Regarding claim 10, Baker teaches a well system A for a borehole (casing C is part of the borehole), comprising:
a tool string (B, D, and E are threaded together, and tools, thus are a tool string) configured to travel through the borehole;
a setting tool (including 11, 12, and mover mechanism 18, wherein pressurization to engage the casing is described in Page 2, right column: 30-55) coupled to the tool string, the setting tool comprising an internal bypass fluid flowpath 11a;
a borehole isolation device A coupled to the setting tool (wherein A is radially disposed about 11), the borehole isolation device comprising:
a body 50 and 18 having an outer diameter (49), 

and
a pressure control device 62 (best shown in Figure 1b) positioned within the internal bypass fluid flowpath and configured to control a pressure differential across the expandable ring (wherein the ball 62 can seat on 59 as shown in Figure 2b to control pressure flow through the bore 11a, and thus providing control of pressure differential across the expandable ring since pressure transmission through 60 and downhole from 40 out to the annulus below 40 is controlled. The term “across” is interpreted to indicate differential pressure uphole and downhole the seal 40); and
a seat 48a movable to expand the expandable ring (since 48a rides on 52 to expand cup 49 as described in Column 2, right column: 41-55) to create at least a partial seal (wherein a seal is described in page 2, right column: 56-61, in which sealing creates at least a partial seal) between the borehole isolation device and an inner surface (inside wall of C) of the borehole or a casing C in the borehole.
Regarding claim 21, Baker teaches a method comprising:
pumping a borehole isolation device A coupled to a setting tool (including 11, 12, and mover mechanism 18, wherein pressurization to engage the casing is described in Page 2, right column: 30-55) through a borehole (defined by casing C) by pumping a fluid in the borehole;

expanding the expandable ring with a seat 48a (as shown in Figure 2b, wherein 48a rides along the outer surface of 51 to expand radially outward) to create a seal between the borehole isolation device and an inner surface of a casing C in the borehole.
Regarding claims 3, 14, and 24, the expandable ring 40 is further configured to contract from the second outer diameter towards the first outer diameter when the fluid flow stops (page 3, left column: 25-30 describes release of pressure, which is the same as the fluid flow stopping, to let packing 40 move back to initial position, which is the same as the claimed contracting); contracting the expandable ring from the second 
Regarding claims 4 and 16, the borehole isolation device comprises a dissolvable material (wherein 40 is shown with a rubber cross section, and in which rubber or polymeric materials necessarily are dissolvable, given the appropriate dissolving fluid).
Regarding claims 5 and 15, the body comprises a mule shoe 50 (whrein the lower end of 50 is slanted which would necessarily provide means for insertion and running the entire tool downhole, and thus is considered a mule shoe) and the expandable ring is coupled to the mule shoe (via the threaded connection shown to 11, which holds 40 on its outer diameter).
Regarding claims 6, 17, and 26, the expandable ring comprises a reduced thickness section (the section at 43 as shown in Figure 1a is reduced in thickness compared with the shoulder 54a) at an uphole end portion 44 of the ring.
Regarding claims 9 and 20, a sealing element and wherein the expandable ring is coupled to the sealing element.
Regarding claims 12 and 22, the pressure control device comprises a valve (62 is a ball valve).
Regarding claim 25, expanding the expandable ring comprises contacting and at least partially sealing (wherein full sealing described in page 2, right column: 56-61 encompasses “at least partially sealing”) the expandable ring against an inner surface of a casing C in the borehole.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 8, 18, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Cristenson US1730804.
Regarding claims 7, 18, and 27 Baker teaches the invention substantially as claimed, as described above, but does not teach the expandable ring comprises flutes formed on an outer surface of the expandable ring.
Cristenson teaches it is known in the art to form a packer cup/expandable ring 1 with flutes 12 (described as slots, which are structurally the same as flutes) formed on the outer surface to receive metal reinforcements (page 1: 60-62).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Baker in view of Cristenson to include flutes on the outer surface, such that metal reinforcements can be received if desired.
Regarding claims 8 and 19, Baker modified by Cristenson teaches the invention substantially as claimed, as described above, but does not teach the combined cross-sectional area of the flutes is between 0.01 square inches and 3 square inches.
It would have been an obvious matter of design choice to select the combined cross sectional areas of the flutes to be the claimed cross sectional area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker alone.
Regarding claim 11, Baker teaches the invention substantially as claimed, as described above, but does not teach the cross-sectional area of the internal bypass fluid flowpath is between 0.01 square inches and 3 square inches.
It would have been an obvious matter of design choice to select the combined cross sectional areas of the flutes to be the claimed cross sectional area, since such a modification would have involved a mere change in the size of a component.  A change In re Rose, 105 USPQ 237 (CCPA 1955).

Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1, 3-12, 14-22, and 24-27 under 35 USC 102(a)(1) and 103 by Ragan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker, as described above.
remarks, filed 11/23/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        2/5/2022